        Case 2:16-cv-02511-AC Document 59 Filed 06/02/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RUBEN RODRIGUEZ BERNAL,                            No. 2:16-cv-2511 AC P
12                       Plaintiff,
13           v.                                          ORDER
14    JEFFREY BEARD, et al.,
15                       Defendants.
16

17          On April 23, 2020, defendant Weeks filed a motion for summary judgment. ECF No. 55.

18   Plaintiff has not opposed the motion. Good cause appearing, IT IS HEREBY ORDERED that

19   within twenty-one days of the service of this order, plaintiff shall file and serve an opposition to

20   the motion for summary judgment or a statement of non-opposition. Failure to comply with this

21   order will result in a recommendation for the dismissal without prejudice of the claims against

22   defendant Weeks for failure to prosecute, pursuant to Federal Rule of Civil Procedure 41(b).

23   DATED: June 1, 2020

24

25

26

27

28
